 

Exhibit 10.35

 

FOURTH AMENDMENT TO LEASE

THIS FOURTH AMENDMENT TO LEASE (this “Fourth Amendment”), is made as of this
14th day of FEBRUARY, 2014, by and between DIV DANBURY 187, LLC, a Delaware
limited liability company and DIV LINDEN 187, LLC, a Delaware limited liability
company, both having a place of business at c/o Davis Marcus Partners, Inc., One
Appleton Street, Boston, Massachusetts 02116 (collectively, the “Landlord”), as
landlord, and SIRIUSDECISIONS, INC., a Delaware corporation, having a place of
business at 187 Danbury Road, Wilton, Connecticut  06897 (hereinafter called
“Tenant”), as tenant.

WITNESSETH:

WHEREAS, Landlord is the owner of that certain building (the “Building”) located
at 187 Danbury Road, Wilton, Connecticut (the “Property”);

WHEREAS, Landlord and Tenant entered into a certain Lease for a portion of the
Building dated as of March 27, 2006 (the “Original Lease”), as amended by that
certain Amendment to Lease dated as of March 27, 2008 (the “First Amendment”),
as further amended by that certain Second Amendment to Lease dated as of June
15, 2012 (the “Second Amendment”); as further amended by that certain Third
Amendment to Lease dated as of October 24, 2012 (the “Third Amendment”); and
together with the Original Lease, the First Amendment, and the Second Amendment,
the “Original Amended Lease”) pursuant to which Tenant leases certain space at
the Building consisting of 17,744 rentable square feet in area (the “Existing
Premises”) as more particularly described in the Original Amended Lease;

WHEREAS, Landlord and Tenant desire to amend certain terms of the Original
Amended Lease as specified herein and any others as described hereby;

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is mutually acknowledged, Landlord and Tenant hereby agree that:

A.Defined Terms. Unless otherwise defined herein, all capitalized terms used in
this Fourth Amendment shall have the meanings ascribed to them in the Original
Amended Lease. From and after the effective date hereof, the term “Lease” as
used in the Original Amended Lease shall mean and refer to the Original Amended
Lease as amended by this Fourth Amendment.

B.Lease Amendment. Landlord and Tenant agree to amend the Original Amended Lease
as follows:

 

1.

Premises. Section 1.1 of the Original Amended Lease is hereby amended to add the
following:

“Landlord, for and in consideration of the rents herein reserved and of the
covenants and agreements herein contained on the part of Tenant to be performed,
hereby leases to Tenant and Tenant accepts from Landlord, certain space shown on
Exhibit A (revised 2013) attached hereto and made a part hereof, containing
5,855 square feet of rentable area (hereinafter referred to as the “Expansion
Premises”),  situated on the second (2nd) floor of the Courtside Building in its
“AS IS” condition without an implied or express warranty as to use or condition,
subject to Landlord’s obligation
to  construct  the  “Landlord’s  Expansion  Work”  (as  defined  below). From
and after the Fourth Amendment Effective Date (as defined below),
the  Expansion  Premises  shall  become  a  part  of  the  Premises  for  all
purposes of the Lease and the “Premises” shall consist of 23,599 rentable square
feet.”

-1-

 

--------------------------------------------------------------------------------

 

 

2.

Parking. Effective as of the Fourth Amendment Effective Date, the number of
reserved parking spaces set forth in Section 1.3 of the Original Amended  Lease
shall be amended to delete the amount “three (3)” and substitute in lieu thereof
the following “four (4)”.

 

3.

Fourth Amendment Tenant Improvements. Landlord and Tenant hereby agree and
acknowledge that Landlord shall, at its sole cost and expense, complete the
Fourth  Amendment  Tenant Improvements  (as defined  in Exhibit
A--Fourth  Amendment  Work, attached  hereto and made a part
hereof)  as  a  condition  precedent  to  the  effectiveness  of  this  Fourth
Amendment. As used  herein,  the term  “Fourth Amendment  Effective Date” shall
mean and refer to the earlier of: (1) the date on which the Fourth Amendment
Tenant Improvements are “substantially complete” (as such term is defined in
Exhibit A--Fourth Amendment Work hereto), or (2) the date on which Tenant
commences its business operations in any part of the Expansion Premises.

4.Exhibits. Exhibit A attached to the Original Amended Lease is hereby deleted
in its entirety and replaced with Exhibit A (revised 2014) attached to this
Fourth Amendment, and from and after the effective date of this Fourth Amendment
all references in the Original Amended Lease to Exhibit A shall be deemed to be
references to said Exhibit A (revised 2014).

5.Lease Term. Effective as of the date hereof, Section 2.1 of the Original
Amended Lease is hereby amended to delete the first grammatical sentence of the
section in its entirety and replace said sentence with the following: “The
Premises are leased for a term (the “Initial Term”) to commence on June 23, 2006
(the “Commencement Date”) and shall end on July 31, 2020 (the “Expiration Date”)
unless sooner terminated as herein provided.”

6.Base Rent.   Effective as of the date hereof, the Annual Base Rent table set
forth in Section 4.1.1 of the Original Amended Lease shall be amended as
follows:




-2-

 

--------------------------------------------------------------------------------

 

 

Period

Annual Base Rent

Annual Base Rent

Per Rentable

Square Foot

Monthly Base

Rent

Fourth Amendment

Effective Date – July

31, 2014

$353,985.00 (based on a six

month term; to be

further prorated as

applicable)

$30.00

$58,997.50

August  1, 2014 -

July 31, 2015

$725,669.25

$30.75

$60,472.44

August 1, 2015 -

July 31, 2016

$743,368.50

$31.50

$61,947.37

August  1, 2016 -

July 31, 2017

$761,067.75

$32.25

$63,422.31

August 1, 2017 -

July 31, 2018

$778,767.00

$33.00

$64,897.25

August  1, 2018 -

July 31, 2019

$796,466.25

$33.75

$66,372.19

August 1, 2019 -

July 31, 2020

$814,165.50

$34.50

$67,847.12

 

7.Security Deposit. Effective as of the Fourth Amendment Effective Date, the
amount of the Security Deposit set forth in Section 4.6 of the Original Amended
Lease shall be amended by deleting the term “$34,000,” and replacing it with the
term “$63,422.31.” Concurrent with the execution and delivery of this Fourth
Amendment, Tenant shall deliver to Landlord an additional $29,422.31 for the
Security Deposit.

8.Additional Rent -- Definitions. Effective as of the Fourth Amendment Effective
Date, Section 5.1 of the Original Amended Lease is amended as follows:

 

a.

The definition of “Tenant’s Share” set forth in Section 5.1 of the Lease shall
be amended to add the following sentence:  “Tenant’s Share for the Expansion
Premises shall be four and thirty hundredths percent (4.30%).”

 

b.

The definition of “Base Tax Year” is deleted in its entirety and replaced by
the  following:

“Base Tax Year”: Calendar year 2014.

 

c.

The definition of “Base Expense Year” is deleted in its entirety and replaced by
the following:

“Base Expense Year”: Calendar year 2014.

 

8.

Right of First Offer. Effective as of the Fourth Amendment Effective Date, a new
Article 19 is hereby added to the Original Amended Lease as follows:

 

 

-3-

 

--------------------------------------------------------------------------------

 

“ARTICLE 19RIGHT OF FIRST OFFER

19.1Conditions Precedent. Tenant shall have the one time right to lease (each, a
“First Offer Option”) certain leasable space located horizontally contiguous to
the Premises, all as more particularly described in Appendix 1, attached hereto
and made a part hereof (each, a “First Offer Space”) as each may become
available for lease from time to time to third parties following the expiration
of the existing lease of the First Offer Space (and any extension thereof),
subject to the terms and conditions of this Article 19. The Tenant’s rights
under this Article 19 with respect to the Tenant’s leasing of any First Offer
Space are subject to each and all of the following conditions:

19.1.1No Assignment. Each First Offer Option shall not be exercised by, or
assigned or otherwise transferred  to any person
or  entity,  voluntarily  or  involuntarily other than an Affiliated Company.
Tenant (and any Affiliated Company ) shall only be permitted to lease a First
Offer Space for its own use and occupancy. The parties hereto agree that if
Tenant otherwise assigns any of its interest in this Lease or subleases the
Premises (or any portion thereof) to any person other anAffiliated Company,than
.an Affiliated Company, this Article 19 shall terminate immediately without the
need for any act or notice by either party to be effective;

19.1.2Effect of Default. At the time the Landlord is required to provide Tenant
with a  “First Offer Notice” (defined in Section 19.2) and at the time the
Tenant is required to exercise a First Offer Option, no Event of Default shall
have occurred and be continuing;

19.1.3Rights of Other Tenants. All of Tenant’s rights under this Article 19 are
subject and subordinate to : (a) first offer, first refusal and expansion
options (the “Expansion Rights”) with regard to each First Offer Space given by
Landlord to other Building tenants whose leases are executed prior to the
Commencement Date, and (b) to any extensions or renewals given by Landlord to
any tenant of the Building with respect to its leased space (the “Extension
Rights”).

 

19.2

Right of First Offer.

19.2.1First Offer Notice. When Landlord  determines that: (a) a First Offer
Space shall become available for lease to third parties upon the expiration of
the then existing lease (including all related Expansion Options and Extension
Rights for such space and any lease extensions granted by Landlord to the tenant
thereof), and (b) all other then existing tenants of the Building with Expansion
Options elect not to exercise such rights as permitted by their leases, Landlord
shall give Tenant written notice (the “First Offer Notice”) of such availability
and the date the existing tenant or occupant is expected to vacate any First
Offer Space and such other information as is required by Subsection 19.2.3
hereof; provided, however, Tenant acknowledges that the availability of any such
First Offer Space shall be subject to the condition that the then existing
tenant or occupant of such First Offer Space vacates such First Offer Space.
Landlord agrees to use  commercially  reasonable  efforts
to  obtain  possession  of  such First Offer  Space following the end of the
term of any lease of such First Offer Space.

19.2.2Leasing Terms. The First  Offer Notice  shall  identify the available
space and state the estimated date of availability and the following basic
economic terms: Landlord’s determination  of the annual base rent for such First
Offer Space (which shall be the prevailing fair market rental rate determined in
accordance  with  Article  17, but shall not be less than the rate of Annual
Base Rent applicable to the Premises), security deposit, additional rent,
proportionate share of Additional  Rent,  the  lease  term  (which shall be for
the greater of (a) five (5) years, or (b) a period which shall be coterminous
with Tenant’s lease of the Premises; provided,  however,  that  if  (a)  is
greater,  then  the term of Tenant’s lease shall be extended
to  be  coterminous  with  the  term  of the  First Offer Space) and the tenant
improvement allowance, if any (collectively, the “Economic Terms”) upon which
Landlord is willing to lease the First Offer Space to Tenant or to a third
party. Landlord shall not be obligated to undertake any tenant improvements with
respect to the First Offer Space, unless expressly stated in the First Offer
Notice.

-4-

--------------------------------------------------------------------------------

 

19.2.3Manner of Exercise. Tenant shall exercise its First Offer Option, if at
all (in tenant’s sole discretion) by delivering written notice to Landlord
within ten (10) business days immediately following Landlord’s delivery of the
First Offer Notice that it unconditionally accepts the terms in the First Offer
Notice (the “Tenant’s Exercise Notice”). Within fifteen (15) days immediately
following delivery of Tenant’s Exercise Notice in accordance with this Section
19.2. Tenant shall enter into a new lease or amendment with Landlord for such
First Offer Space. The parties agree that the new lease shall be prepared in
substantially the same form (as to non-economic terms) as this Lease except to
the extent that the terms of the First Offer would necessitate changes.

19.2.4Effect of Non-Exercise. In the event that Tenant fails to exercise a First
Offer Option with respect to any First Offer Space in accordance with the terms
and conditions hereof, such First Offer Option with respect to such First Offer
Space as was included in Landlord’s First Offer Notice shall terminate and be of
no further force or effect; and this Lease as it pertains to the Premises shall
remain in full force and effect.

19.2.5Delivery of Space.  Landlord’s failure to deliver, or delay in delivering,
all or any part of a First Offer Space for any reason beyond Landlord’s
reasonable control (including continued occupancy of any such space by occupant
thereof) shall not give rise to any liability of Landlord, shall not alter
Tenant’s obligation to accept such space when delivered, shall not constitute a
default of Landlord, and shall not affect the validity of the Lease;  provided,
however,  that Landlord  shall use commercially  reasonable  efforts, including
the prosecution of eviction proceedings, to terminate the continued occupancy of
the First Offer Space by an occupant thereof holding over beyond the end of its
term; and Tenant shall have no lease obligations to Landlord with respect to
such First Offer Space pursuant to the written lease thereof unless and until
possession of such First Offer Space is delivered exclusively to Tenant.  If
such First Offer Space is not so delivered to Tenant within one hundred twenty
(120) days following the proposed commencement date of the lease of said First
Offer Space, and provided  that Tenant delivers written notice to Landlord,
following such 120th day, of its intent to terminate the lease of said First
Offer Space (a “Termination Notice”), Landlord shall have ten (10) days
following Landlord’s receipt of such Termination Notice to deliver such First
Offer Space and, upon such delivery, any Termination Notice delivered by Tenant
shall be null and void and without recourse to either party hereto.

19.2.6Extension of Term. If the Lease of any First Offer Space would extend
beyond the term of the Premises initially leased hereunder, then Tenant shall
extend the Term of the Lease with respect to Premises to be co-terminus with the
term of such First Offer Space.

C.Broker. Landlord and Tenant represent and warrant to each other that they have
not had any dealings with any broker, agent or finder in connection with the
transaction evidenced by this Fourth Amendment other than CB Richard Ellis and
representatives of Landlord. CB Richard Ellis shall be compensated by Landlord
pursuant to a separate written agreement. Each party agrees to protect,
indemnify, defend and hold the other harmless from and against any and all
expenses with respect to any compensation, commissions and charges claimed by
any broker, agent or finder with respect to this Fourth Amendment and the
negotiation thereof that is made by reason of any action or agreement by such
party.

D.Lease Ratification. This instrument and all of the terms and provisions hereof
shall be considered for all purposes to be incorporated into and made part of
the Original Amended Lease. The Original Amended Lease and each provision,
covenant, condition, obligation, right and power contained therein is hereby
ratified and confirmed, and, as modified hereby, shall continue in full force
and effect. All references appearing in the Original Amended Lease and in any
related instruments shall be amended and read hereafter to be references to the
Original Amended Lease as amended by this Fourth Amendment. In the event of any
inconsistencies or conflicts between other provisions of the Original Amended
Lease and the provisions of this Fourth Amendment, the provisions hereof shall
govern and control. Except as specifically amended in this Fourth Amendment, the
Original Amended Lease is and shall remain in full force and effect and has not
been amended, modified, terminated or assigned.

E.Authority. Landlord represents and warrants to Tenant that Landlord and the
person signing on its behalf are duly authorized to execute and deliver this
Fourth Amendment and that this Fourth Amendment constitutes its legal, valid and
binding obligation. Tenant hereby represents and warrants to Landlord that
Tenant and each person signing on its behalf are duly authorized to execute and
deliver this Fourth Amendment, and that this Fourth Amendment constitutes the
legal, valid and binding obligation of Tenant.

-5-

--------------------------------------------------------------------------------

 

F.Execution by Facsimile or Electronic Mail. The parties agree that this Fourth
Amendment may be transmitted between them by facsimile machine or electronic
mail and the parties intend that a faxed or emailed Fourth Amendment containing
either the original and/or copies of the signature of all parties shall
constitute a binding Fourth Amendment.

G.Governing Law/Binding Effect. The Lease and this Fourth Amendment and the
rights and obligations of both parties thereunder and hereunder  shall be
governed by the laws of the State of Connecticut and shall be binding upon and
inure to the benefit of the Landlord and Tenant and their respective legal
representatives, successors and assigns.

H.General Provisions. This Fourth Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument. Tenant represents and warrants to Landlord that no
portion of the Premises has been assigned, sublet or licensed for use by any
occupant. Tenant acknowledges that Tenant has no claim of default, setoff,
counterclaim or defenses and no claim of abatement, reduction, adjustments, or
concessions with respect to Base Rent and/or other charges under the Lease as of
the date hereof, and to the extent any of the same exist, they are hereby waived
in full.

I.Effective Date. The submission of this document for examination and
negotiation does not constitute an offer to lease, or a reservation of, or
option for, the Premises. This Fourth Amendment shall become effective and
binding only upon execution and delivery of this Fourth Amendment by all of the
parties hereto and approval by Landlord’s lenders as applicable.

[remainder of this page intentionally left blank - signatures on the following
page]

-6-

--------------------------------------------------------------------------------

 

 

STATE OF _____________________

 

)

 

 

 

 

)

ss.

________________

COUNTY OF ___________________

 

)

 

 

 

 

 

 

 

On this the              day of                , 2013 before me, the undersigned
officer, personally appeared __________________, known to me (or satisfactorily
proven) to be the person whose
name  is  subscribed  to  the  within  instrument,  and  acknowledged  himself/herself  to  be
the __________________ of Danbury 187 Manager Corp., a corporation, and that
he/she, as such _______, being authorized so to do, executed the foregoing
instrument as the free act and deed of Danbury 187 Manager Corp. as the Manager
of DIV DANBURY 187, LLC for the
purposes  contained  therein  by  signing  the  name  of  Danbury  187  Manager  Corp.  by
himself/herself as such                            .

IN WITNESS WHEREOF, I hereunto set my hand.

 

 

 

 

 

 

 

Commissioner of the Superior Court

 

 

 

Notary Public

 

[Affix Notarial Seal]

 

My Commission  Expires:

 

 

 

 

 

 

STATE OF _____________________

 

)

 

 

 

 

)

ss.

________________

COUNTY OF ___________________

 

)

 

 

 

 

 

 

 

 

On this the              day of_______, 2013, before me, the undersigned
officer, personally appeared ___________________, known to me (or satisfactorily
proven) to be the person whose name
is  subscribed  to  the  within  instrument,  and  acknowledged  himself/herself  to
be  the __________________ of Linden 187 Manager Corp., a corporation,  and that
he/she, as such officer, being authorized so to do, executed the foregoing
instrument as the free act and deed of Linden 187 Manager Corp. as the Manager
of DIV LINDEN 187, LLC for the purposes contained therein by signing the name of
Linden 187 Manager Corp. by himself/herself as such

_____________

 

IN WITNESS WHEREOF, 1hereunto  set my hand.

 

 

 

 

 

 

 

 

Commissioner of the Superior Court

 

 

 

Notary Public

 

[Affix Notarial Seal]

 

My Commission  Expires:

 

 

 

 

 

 

-7-

--------------------------------------------------------------------------------

 

 

STATE OF _____________________

 

)

 

 

 

 

 

)

 

ss.

________________

COUNTY OF ___________________

 

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

On this the              day of                , 2013, before me, the
undersigned  officer, personally appeared                         , who
acknowledged himself to be the                                of
SIRIUSDECISIONS, INC., a Delaware corporation, and that he, as such
                                    , being authorized so to do, executed the
foregoing instrument as his free act and deed and the free act and deed of the
limited liability company for the purposes contained therein by signing the name
of the limited liability company by himself as such officer.

IN WITNESS WHEREOF, I hereunto set my hand.

 

 

 

 

 

 

 

Commissioner of the Superior Court

 

 

 

Notary Public

 

[Affix Notarial Seal]

 

My Commission  Expires:

 

 

 

 

 

 

 

 

 

-8-

 

--------------------------------------------------------------------------------

 

SECRETARY’S CERTIFICATE

I, ___________________________, Secretary  of  SiriusDecisions, Inc., a Delaware
corporation (the“Corporation”),herebycertifythat ____________, as __________ of
the Corporation has authority to execute and deliver to DIV Danbury 187, LLC and
DIV Linden 187, LLC the Fourth Amendment to Lease related to the building
located at, known as and numbered 187 Danbury Road, Wilton, Connecticut, a copy
of which Fourth Amendment to Lease is attached hereto and made a part hereof on
behalf of the Corporation.

 

Witness my signature on this ____ day of _________, 2013.

 

SiriusDecisions, Inc.

 

By:

 

 

Name:

 

Title:

Secretary

 

-9-

 

--------------------------------------------------------------------------------

 

[gtpcu5draj1a000001.jpg]

 

-10-

 

--------------------------------------------------------------------------------

 

Exhibit A - Fourth Amendment Work

 

A.1

Delivery of the Expansion Premises.

 

A.1.1Plans  for  Tenant  Improvements.Tenant  and  Landlord  agree  and
acknowledge that as of the Fourth Amendment Effective Date Tenant shall lease
from Landlord the certain 5,855 rentable square feet of area located the second
(2nd) floor of the Courtside Building (the “Expansion Premises”), as shown with
greater detail on the certain space plan attached hereto as Exhibit B – Fourth
Amendment Work (the “Fourth Amendment Concept Plan”) and which shows Tenant’s
leasehold improvements and installations (the “Fourth Amendment Tenant
Improvements”). Landlord agrees to construct the Fourth Amendment Tenant
Improvements in accordance with the Fourth Amendment  Concept
Plan  and  the  “Fourth Amendment  Tenant  Standards” attached hereto as Exhibit
C – Fourth Amendment Work.  Tenant agrees to makes its selections of
tenant  finishes  and materials  for the Fourth  Amendment  Tenant
Improvements  from
readily  available  “building  standard”  materials  no  later  than  December  11,
2013. Landlord shall have architectural and construction plans and drawings
prepared for the Fourth Amendment  Tenant  Improvements  (the “Fourth Amendment
Final Plans”) consistent with the Fourth Amendment Concept Plan and the Fourth
Amendment Tenant Standards  no  later than  December  19, 2013  (the “Fourth
Amendment Final Plan Delivery Date”). The Fourth Amendment Final Plans shall be
prepared by an architect licensed to conduct business in the State of
Connecticut and shall be subject to Tenant’s approval (such approval to not be
unreasonably delayed, withheld or conditioned). Tenant agrees to approve or
disapprove of such Fourth Amendment Final Plans within three (3) business days
following Landlord’s delivery of such Fourth Amendment Final Plans. In the event
that Tenant disapproves any such Fourth Amendment Final Plans, Landlord shall
promptly resubmit the same and Tenant shall approve such plans or disapprove
them setting forth its reasons for such disapproval within two (2) business days
after its receipt of the resubmitted plans or specifications. The Fourth
Amendment Final Plans as approved by Tenant are hereinafter referred to as the
“Fourth Amendment Approved Plans”. Landlord shall “substantially complete”
(as  defined below)   the  Fourth Amendment Tenant Improvements in accordance
with the Fourth Amendment Final Plans and deliver possession of the Expansion
Premises to Tenant subject to the terms and conditions of this .Exhibit A –
Fourth Amendment Work.

 

A.1.2Target Delivery Date. Subject to Tenant’s performance of its obligations
under the Original Amended Lease, Landlord shall use commercially reasonable
efforts to substantially complete the Fourth Amendment Tenant Improvements in
accordance with the Fourth Amendment Final Plans and to deliver possession  of
the Expansion  Premises to Tenant, on or before February 1, 2014 (such date, the
“Fourth Amendment Target Delivery Date”). Landlord’s obligation to construct the
Fourth Amendment Tenant Improvements shall not require Landlord to incur
overtime costs or expenses nor  the construction of any “Specialty Work”
(defined in Subsection A 2.1 hereof).

 

A.1.3Substantial Completion. The Fourth Amendment Tenant Improvements shall be
deemed substantially completed when Landlord’s contractor or architect certifies
to Landlord and Tenant in writing that the Fourth Amendment Tenant Improvements
have been completed in accordance with the Fourth Amendment Final Plans, subject
only to normal punchlist items, and Landlord, on behalf of Tenant, has obtained
a letter from the applicable official of the Town of Wilton certifying the
lawful use and occupancy of the Premises for the purposes specified in the
Original Amended Lease; provided, however, that in the event that there is any
delay in the issuance of the certificate of occupancy by the Town of Wilton
pending completion of any work associated with the Tenant’s System (defined
hereinafter), then the issuance of the certificate of occupancy shall not be
required to establish the Commencement Date.

 

A.1.4Extension of Fourth Amendment Target Delivery Date. Notwithstanding the
foregoing, if the Fourth Amendment Tenant Improvements are not substantially
completed on or before the Fourth Amendment Target Delivery Date, then the
Fourth Amendment Target Delivery Date shall be extended by the number of days of
construction delay in achieving substantial completion resulting from any “Force
Majeure Delay” or “Tenant Delay,” subject to the operation of Section A.2
hereof.

-11-

--------------------------------------------------------------------------------

 

 

A.2

Delayed Delivery.

 

A.2.1Delay in Substantial Completion. If Landlord shall be unable to
substantially complete and deliver possession of the Expansion Premises on or
before the Fourth Amendment Target Delivery Date by reason of the fact that work
required to be done by Landlord hereunder has not been substantially completed
by that date, Landlord shall not be subject to any penalty, claim or liability
nor shall the validity of this Lease or the obligations of Tenant hereunder be
in any way affected except as provided in this Section below, and in no event to
the extent such delay results from any of the following reasons:

 

(a)“Force Majeure” or any cause beyond the control of Landlord or its general
contractor or subcontractors (a “Force Majeure Delay”), or

 

(b)delay (a “Tenant Delay”) resulting from: (i) Tenant’s failure to comply with
any of the delivery dates or approval dates contained in this Exhibit A – Fourth
Amendment Work relative to the design, planning, selection of finishes and
pricing for the Fourth Amendment Tenant Improvements, (ii) Tenant’s failure to
approve the Fourth Amendment Final Plans on or before the Fourth
Amendment  Final Plan Delivery Date, (iii) Tenant’s failure to provide response
to written requests for information, approvals or disapprovals regarding Fourth
Amendment Tenant Improvements within the time periods established in this
Exhibit A – Fourth Amendment Work (or if not so stated, then within two (2)
business days after request by Landlord or its contractors), (iv) Tenant’s
requests for changes in the Fourth Amendment Concept Plan or the Fourth
Amendment Final Plans, or for the inclusion of materials or installations in the
construction of the Fourth Amendment Tenant Improvements other than building
standard items or items with delivery requirements that are likely to have the
effect of delaying the substantial completion of the Fourth Amendment Tenant
Improvements beyond the Fourth Amendment Target Delivery Date (“Specialty
Work”), or (v) any acts, omissions, non-payment, defaults or misconduct of
Tenant (or its agents, employees, design professionals, contractors, licensees
or invitees) with respect to the construction of the Fourth Amendment Tenant
Improvements; provided, however, that Landlord shall provide written notice to
Tenant within two (2) business days of any claim of Tenant Delay and such notice
shall set forth the detailed basis for such claim. As used in the Lease, the
term “Force Majeure” shall mean casualty, acts of God or the elements, inability
to obtain materials or services, labor disputes or strikes, delays by
governmental departments in issuing permits, governmental regulations or
controls, civil commotion, war or similar events.

A.2.2Effect of Tenant Delay. If Landlord is unable to substantially complete the
Fourth Amendment Tenant Improvements and deliver possession of the Expansion
Premises to Tenant on or before the Fourth Amendment Target Delivery Date as a
result of any Tenant Delay, Tenant shall be financially responsible for Rent
(pro-rated on a per diem basis) for the number of days of Tenant Delay
experienced by Landlord in order to substantially complete the Fourth Amendment
Tenant Improvements and deliver the Expansion Premises to Tenant, and such sum
shall be due and payable by Tenant upon written demand by Landlord.

A.2.3Effect of Landlord Delay. If Landlord is unable to substantially complete
the Fourth Amendment Tenant Improvements and deliver possession of the Expansion
Premises to Tenant within two (2) months following the Fourth Amendment Target
Delivery Date as a result of delays resulting from causes solely within
Landlord’s control, Tenant shall receive a per diem credit of Annual Base Rent
for each day that the Fourth Amendment Commencement Date is delayed beyond the
such two (2)-month period solely as a result of such Landlord’s delay.

-12-

--------------------------------------------------------------------------------

 

A.3Tenant’s Systems . Tenant, at its sole expense, shall design, install,
construct and maintain Tenant’s data, telephone, audio-visual, internet and
video systems (“Tenant’s Communications Systems”) and Tenant’s furniture systems
(collectively, the “Tenant’s Systems”) within the Expansion Premises and the
related wiring within the Building necessary for the operation thereof. Tenant’s
Communications Systems shall not be included in the Fourth Amendment Tenant
Improvements. Landlord will permit Tenant and its agents, architects, engineers,
space planners, contractors, subcontractors, suppliers and materialmen
(“Tenant’s Agents and Consultants”) to have access to the Premises and the
Building (at the sole risk of such parties and without liability to
Landlord)  for such  purposes  subject to the terms  and conditions of this
Lease, such access to be (a) temporary and solely for the purpose of designing
and installing the Tenant’s Systems, and (b) permissible as of the later of (i)
January 17, 2014 or(ii) fourteen (14) days prior to the reasonably ascertainable
Fourth Amendment Effective Date in the event that the Fourth Amendment Target
Delivery Date is extended in accordance with the provisions hereof. The design,
plans and specifications for the wiring, cabling and equipment for Tenant’s
Communication System, and its locations and connections from within the
Expansion Premises to the Building risers, conduits and systems shall be subject
to Landlord’s prior review and approval. Tenant shall provide Landlord with
reasonable prior written notice of any construction work relating to Tenant’s
Systems that involves any Building systems, and all such work shall be
coordinated with Landlord and subject to Landlord supervision.

A.4Confirmatory Amendments.When the Fourth Amendment Effective Date has been
finally determined in  accordance with the provisions set forth in  this Exhibit
A – Fourth Amendment Work, the parties hereto shall execute a document in
recordable form, setting forth said dates and said document shall be deemed a
supplement to and part of this Lease. The parties hereto agree to execute such
confirmatory document not later than fifteen (15) days following the Fourth
Amendment Effective Date.

-13-

--------------------------------------------------------------------------------

 

[gtpcu5draj1a000002.jpg]

-14-

--------------------------------------------------------------------------------

 

Exhibit C – Fourth Amendment Work

1.

Landlord will construct the Premises in accordance with the concept plan shown
in Exhibit B- Fourth Amendment Work

Partitions

1.

Interior partitions shall be constructed of 2 1/2” metal studs with 5/8” layer
of sheetrock on each side and shall extend to 3” above the ceiling.

2.

Demising walls shall be full height. Walls in the studio room shall be full
height.

3.

All partitions shall be built in accordance with local and state building codes.

Doors / Glass

1.

The Tenant Entry shall remain. A new double door glass entry shall be installed
at the entry to the 3’’ floor premises.

2.

Tenant Building Standard interior doors shall be 3’-0” x 8’-0” solid core wood
doors with knock down hollow metal frames with a maple finish.

3.

Door hardware on Building Standard doors shall be lever handle type passage
set.  Schlage or equal.

4.

Fire rated door assemblies shall be provided where required by code.

5.

Locksets shall be provided on entry and exit doors only with two (2) keys
provided.

6.

Glass sidelights shall be treated as a Tenant upgrade and shall be frameless and
3’ wide and run from floor to top of door frame.

Wall Finishes

1.

All walls shall be painted with two coats of one Building Standard color of
latex paint with eggshell finish.

2.

Door frames shall be painted with two coats of one Building Standard color
enamel paint or equal.

Ceiling

1.

The ceiling system shall be the Building Standard 2’x2’ or 2’ x 4’ fineline grid
and fissured acoustical tiles, at Landlord’s discretion. If existing ceiling
system is to remain, areas where new ceiling is required shall receive Building
Standard 2’x2’ or 2’ x 4’ fineline grid and fissured acoustical tiles, at
Landlord’s discretion. Certain areas of the ceiling shall be exposed and
finished with paint.

Flooring

1.

All areas are to receive 26 ounce Building Standard carpet, direct glued
down.  All material selections to be made from Building Standard samples and
must be currently available as a quick ship item.

2.

All areas to receive 4” Building Standard vinyl base.

3.

At Tenant’s request, storage, pantry and workrooms may receive  l2”x 12” x 1/8”
Building Standard vinyl composition tile.

Millwork/Accessories

1.

Existing pantry shall remain.

Furniture

1.

All landscape systems furniture and installation by Tenant.

2.

All furniture and furniture installation by Tenant.

Electrical

1.

Building Standard lighting shall be the indirect 2’x4’ or 2’x2’ direct/indirect
fluorescent fixture, at Landlord’s discretion, to provide general office
lighting.  In the areas where the exposed ceiling exists, the light fixtures
shall be hanging industrial style light fixtures

2.

All switching is to be provided by single pole wiring.

3.

Building Standard duplex wall receptacles  shall  be installed  in accordance
with standard  office requirements. Floor outlets shall be a Tenant upgrade

-15-

--------------------------------------------------------------------------------

 

4.

All emergency lighting and fire alarm work shall be Building Standard and as
required by the local code officials.

5.

All power and lighting panels and transformers shall be installed within the
tenant space (unless otherwise

required by Owner) and shall be fed from the Base Building bus duct riser.

Telephone and Data

1.

All work associated with Telephone and Data is excluded and to be by Tenant.

HVAC

1.

Existing medium pressure ductwork for each air handling unit to remain for
Tenant use with existing DDC

control system with pneumatic operators to remain at existing air handling
units.  All new controls to be electronic type.  System design and configuration
shall meet current ASHRE standards. All existing controls shall be serviced and
in good operating order.

2.

Interior and Perimeter building zones may cross between demised tenant spaces.

3.

The furnishing and installation of low pressure ductwork,  flex
ductwork,  diffusers,  controls and the installation of any new VAV units with
thermostats is to be performed  under the Tenant Improvement  Work.

4.

Interior Diffusers shall be Building Standard light troffers, and linear (at the
perimeter).

5.

The following terminal units shall be provided as a minimum:

 

•

Interior zone VAV units:  one unit per 1,500 usf

 

•

Perimeter zone VAV w/heat:  750 usf perimeter zone

6.

Any reused existing VAV boxes or other mechanical equipment shall be inspected,
serviced and repaired as

required under the Tenant Improvement Work.

Sprinklers

1.

Sprinklers shall be configured  in accordance with local codes and the
Landlord’s  underwriter’s  criteria for

ordinary hazard during the Tenant Improvement Work.  Final finish heads to be
flush type as approved by the

Landlord’s insurance carrier.

Blinds

1.

Building  Standard horizontal  blinds are as provided  on the exterior
windows.  Existing horizontal  blinds shall be

serviced and in good operating order.

Signage

1.

The Tenant’s company name and logo shall be placed on the Tenant Entry glass
panel in Building Standard gold

colored vinyl lettering. No signage is permitted on doors. If glass sidelight is
not provided, entry sign shall be installed  on  a
Building  Standard  frosted  glass panel  attached  to wall  next  to
Tenant  Entry  door(s)  with  brushed stainless steel fasteners.

End of Tenant Building Standards

 

-16-

--------------------------------------------------------------------------------

 

[gtpcu5draj1a000003.jpg]

 

-17-

--------------------------------------------------------------------------------

 

[gtpcu5draj1a000004.jpg]

 

-18-

--------------------------------------------------------------------------------

 

IN  WITNESS  WHEREOF, Landlord and Tenant have caused this Fourth Amendment to
be duly executed as of the day and year first written above.

 

WITNESSED BY:

 

LANDLORD:

 

 

 

 

 

DIV DANBURY 187, LLC, a Delaware

 

 

limited liability company

 

 

 

 

 

By:

Danbury 187 Manager Corp., its

Signature of Witness

 

manager

Print Name:

 

 

 

 

 

 

 

 

By:

 

Signature of Witness

 

 

Name:

 

Print Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

DIV LINDEN 187, LLC, a Delaware

 

 

limited liability company

 

 

 

 

 

By:

Linden  187 Manager Corp., its

Signature of Witness

 

manager

Print Name:

 

 

 

 

 

 

 

 

By:

 

Signature of Witness

 

 

Name:

 

Print Name:

 

 

Title:

 

 

 

 

TENANT:

 

 

 

 

 

SIRIUSDECISIONS, INC.,

 

 

 

 

a Delaware corporation

Signature of Witness

 

 

Print Name:

 

 

 

 

 

 

 

 

/s/ Marie Herzfeld

 

By:

/s/ Rich Benvenuto

Signature of Witness

 

Name:

Rich Benvenuto

Print Name: Marie Herzfeld

 

Title:

VP

 

 

 

 

 

 

 

 

 

 

-19-